Morphy, J.,

delivered the opinion of the court.
The children of the insolvent opposed the homologation of the tableau of distribution, filed by the syndic; they claimed to be privileged creditors for three thousand and thirty-seven dollars, being paraphernal property of their mother, Louisa Gustavie D'Arensbourg, which they alleged to have been-received by their father from Zénon D'Arensbourg, her tutor,, as accruing to her from the estates of her deceased parents. Their opposition being sustained below, an appeal was taken by the syndic, and by the heirs of Lemounier, as special mortgage creditors of the insolvent.
The appellants have contended, that the notarial act by which the sum claimed purports to have been paid by Zenom D'Arensbourg, is no evidence against third persons, and that if it is evidence, it establishes that the money has been, received by the wife of' the insolvent, and not by him.
This notarial receipt, which was executed in the parish of St. Charles, on the 26th of March, 1832, refers to accounts rendered in 1821, in the Probate Court of that parish, by one André Latour, a former tutor of the appellee’s mother, from, which it appears, that the said, sum of three thousand and thirty-seven dollars was accruing to her from the estate of her deceased father; but independent of this act, there is evidence fully establishing that this sum, which was receipted for by the wife of the insolvent, had been previously paid to the latter, in a note of Z. DcArensbourg, to his order, and that said note was given to Messrs. Plique & Le Beau, in payment of two notes of the insolvent, secured by mortgage on the very land which he afterwards surrendered to his creditors. The insolvent having thus converted to his own use the paraphernal property of his wife, her heirs have a *421legal mortgage on his estate, to secure its restitution. Louisiana Code, article 2367.
■ It is, therefore, ordered, that the judgment of the District? Court be affirmed, with costs.